DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on 12/22/21 is acknowledged.

Priority
The present application, 17/188,664 filed 3/01/21, is a Continuation-In-Part of application 14/901,642, filed 12/28/15.
See MPEP 2152.01 regarding the effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis.
Independent claim 1 and dependent claims 2-3 include subject matter that is not fully supported by the parent application (e.g., in claim 1, a thickened zone having a thickness comprised between 1.1-1.25 the thickness of a non-thickened zone in a lower portion of the tubular body).  Thus, claims 1-3 do not benefit from the priority date of the parent application, and will be treated as being effectively filed on 3/01/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Luca (US 2016/0144424).
Regarding claim 1, De Luca teaches a crystallizer (10) for continuous casting, comprising:
a tubular body (11) having at least one wall (12) which defines a through longitudinal casting cavity (13) and a plurality of longitudinal grooves (14) made at least on one part of said at least one wall and open toward the outside thereof (paragraph [0069]),
wherein a covering binding (15), comprising one or more overlapping layers of fiber material impregnated with a polymer material (paragraph [0070], [0083]), which define one or more bands (16), is wound around an external surface of said tubular body and irremovably attached thereto by a polymerization thereof (product-by-process limitation, see MPEP 2113, paragraph [0026]), so as to create an indivisible whole between the at least one wall with the longitudinal grooves and the covering binding (paragraph [0024]),
wherein the covering binding is in direct contact with one of: the external surface of the at least one wall and closes the longitudinal grooves (paragraph [0070]), or at least one of: a metal layer (paragraph [0071-0073]), a lamina (paragraph [0074]), or a plate (paragraph [0077]) that in its turn is in direct contact with the external surface of the at least one wall and closes the longitudinal grooves (paragraph [0071-0074]), to define a corresponding plurality of cooling channels (17),

wherein said covering binding has a variable thickness along the longitudinal extension of said tubular body (paragraph [0036], variable thickness) to define at least an upper portion, substantially comprising the meniscus area during the casting, defining a thickened zone (paragraph [0036], most stressed zone, for example the meniscus zone).
De Luca is quiet to defining a thickened zone having a thickness comprised between 1.1-1.25 the thickness of a non-thickened zone in a lower portion of the tubular body.
However, De Luca recognizes that the meniscus zone tends to expand toward the outside due to heat stresses (paragraph [0012]), and that the covering binding can be provided with variable thicknesses in the most stressed zones, such as the meniscus zone, as compared to non-thickened zones (paragraph [0036]).  Fig 5 shows the covering binding provided with a thicker portion (20) that has a greater thickness than the thickness along the longitudinal extension (paragraph [0079]), so as to generate zones with variable resistance and rigidity along the longitudinal extension that are determined, for example, depending on a variable development of the pressure of the cooling fluid in the cooling channels or on different conditions of mechanical and/or heat stress to which it can be subjected during normal use (paragraph [0079]).  Furthermore, the variable thickness allows work with machine tools on the external containing surface so as to obtain seating for housing packings or break-pins (paragraph [0037]).
It would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the thickness of the thickened zone to be between 1.1-1.25, as De Luca recognizes that the 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Regarding claim 2, the combination teaches said one or more bands are made using at least one fiber impregnated, or pre-impregnated, with polymer material (De Luca, paragraph [0040]).

Regarding claim 3, the combination teaches said fiber is chosen from a group comprising carbon fibers, glass fibers, aramid fibers or combinations thereof (De Luca, paragraph [0041]), and said polymer is chosen from a group comprising polyamide, epoxy or polyester resins (De Luca, paragraph [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735